Title: From Thomas Jefferson to George Hammond, 26 October 1791
From: Jefferson, Thomas
To: Hammond, George



Oct. 26. 1791.

Mr. Jefferson has the honor of presenting his compliments to Mr. Hammond, of expressing his regrets that he happened to be from home when Mr. Hammond did him the honor of calling on him, and was equally unlucky in not finding him at home when he waited on him on Monday. Being informed by Mr. Bond that Mr. Hammond is charged with a public mission to the government of the United States, relative to which some previous explanations might be proper, Mr. Jefferson has the honor to assure Mr. Hammond he shall be ready to recieve any communications and enter into explanations either formally or informally as Mr. Hammond shall chuse, and at any time suitable to him. He recollects with pleasure his acquaintance with Mr. Hammond in Paris, and shall be happy in every opportunity of rendering him such offices and attentions as may be acceptable to him.
 
